Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 24, 2001, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of his right to be present at the sidebar questioning of a prospective juror, as he validly waived his right to be present (see People v Velasquez, 1 NY3d 44 [2003]; People v Perine, 3 AD3d 586 [2004]).
There is no merit to the defendant’s contention that he was deprived of his right to an impartial jury when the trial court denied his challenge to a prospective juror for cause. Although the prospective juror initially expressed reservations about the concept of self-defense when a gun was used, upon the trial court’s further explanation of the law regarding justification, he unequivocally stated that he could follow the law (see People v Rolle, 4 AD3d 542 [2004]; People v Wahedi, 301 AD2d 541 [2003]). Altman, J.P., S. Miller, Luciano and Crane, JJ., concur.